On former appeal (Alabama Power Company v. Cullman County Electric Membership Corporation, 234 Ala. 396, 174 So. 866), the decree of the chancellor sustaining demurrer to the bill as amended was here affirmed. While the opinion here rendered disclosed that the bill was without equity, yet there was no final disposition of the cause. Following affirmance here of the decree sustaining the demurrer, as above indicated, the cause came on for further and final consideration, and complainant declined to further plead. A final decree was thereupon rendered, dismissing the bill; and from this decree the appeal is prosecuted.
Upon a reconsideration, we are still persuaded that our opinion on former appeal is correct, and adhere thereto. It results, therefore, that the final decree dismissing the bill is due to be here affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., BOULDIN and FOSTER, JJ., concur. *Page 695